Exhibit 10.11




FORM OF TIME-BASED


RESTRICTED STOCK AWARD CERTIFICATE


Non-transferable


GRANT TO


_____________________
(“Grantee”)


by CatchMark Timber Trust, Inc. (the “Company”) of ____________ shares of its
Class A common stock, $0.01 par value (the “Shares”) pursuant to and subject to
the provisions of the CatchMark Timber Trust, Inc. 2017 Incentive Plan (the
“Plan”) and to the terms and conditions set forth in this award certificate
(this “Certificate”).


By accepting the Shares, Grantee shall be deemed to have agreed to the terms and
conditions set forth in this Certificate and the Plan. Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Plan.


IN WITNESS WHEREOF, CatchMark Timber Trust, Inc., acting by and through its duly
authorized officers, has caused this Certificate to be duly executed.




CatchMark Timber TRUST, INC.




By:
Name:
Title:
Grant Date: _____________, 20___







--------------------------------------------------------------------------------

Exhibit 10.11




TERMS AND CONDITIONS
1. Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or terminated.
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered to or in favor of any party, or be
subjected to any lien, obligation or liability of Grantee to any other party. If
Grantee’s employment is terminated for any reason other than as set forth in
subsections (e) and (g) of Section 2 hereof, then Grantee shall forfeit all of
Grantee’s right, title and interest in and to the Restricted Shares as of the
date of termination, and such Restricted Shares shall revert to the Company
immediately following the event of forfeiture. The restrictions imposed under
this Section 1 shall apply to all Shares or other securities issued with respect
to Restricted Shares hereunder in connection with any merger, reorganization,
consolidation, recapitalization, stock dividend or other change in corporate
structure affecting the Shares.
2. Vesting and Termination of Restrictions. The Restricted Shares shall vest
(become non-forfeitable) and the restrictions imposed under Section 1 will
expire on the earliest to occur of the following (the period prior to such
expiration being referred to herein as the “Restricted Period”):
(a)
as to _____% of the Restricted Shares on ________________, provided Grantee has
continued in the employment of the Company or any of its Affiliates through such
date;

(b)
as to _____% of the Restricted Shares on ________________, provided Grantee has
continued in the employment of the Company or any of its Affiliates through such
date;

(c)
as to _____% of the Restricted Shares on ________________, provided Grantee has
continued in the employment of the Company or any of its Affiliates through such
date;

(d)
as to _____% of the Restricted Shares on ________________, provided Grantee has
continued in the employment of the Company or any of its Affiliates through such
date;

(e)
as to 100% of the Restricted Shares upon the termination of Grantee’s employment
by reason of death or Disability;

(f)
if the Restricted Shares are not assumed by the surviving entity or otherwise
equitably converted or substituted in connection with a Change in Control in a
manner approved by the Committee or the Board, then as to 100% of the Restricted
Shares on the occurrence of such Change in Control, provided Grantee has
continued in the employment of the Company or any of its Affiliates through such
date; and

(g)
if the Restricted Shares are assumed by the surviving entity or otherwise
equitably converted or substituted in connection with a Change in Control in a
manner approved by the Committee or the Board, then as to 100% of the Restricted
Shares on the occurrence of Grantee’s termination of employment without Cause or
resignation for Good Reason [(as such terms are defined in Grantee’s Employment
Agreement with the Company, dated as of October 30, 2013 and amended as of
December 31, 2018 and December 19, 2019] If Grantee has an employment agreement,
then brackets around all references to the employment agreement should be
removed, and the definition of “Good Reason” should be deleted. If Grantee does
not have an employment agreement, then all references to an employment agreement
should be deleted, and the definition of “Good Reason” should be retained.)
within two years following such Change in Control.

[For purposes of this Certificate, “Good Reason” means any of the following,
without Grantee’s written consent: (i) a material diminution in Grantee’s base
salary; (ii) a material diminution in Grantee’s authority, duties, or
responsibilities; or (iii) the relocation of the Company’s principal office to a
location that is more than fifty (50) miles from the location of the Company’s
principal office on the Grant Date.]
3. Delivery of Shares. The Shares will be registered in the name of Grantee as
of the Grant Date and may be held by the Company during the Restricted Period in
certificated or uncertificated form. Any certificate for the Restricted Shares
issued during the Restricted Period shall bear a legend in substantially the
following




--------------------------------------------------------------------------------

Exhibit 10.11


form (in addition to any legend required under applicable state securities
laws): “This certificate and the shares of stock represented hereby are subject
to the terms and conditions (including forfeiture and restrictions against
transfer) contained in a Restricted Stock Award Certificate between the
registered owner of the shares represented hereby and CatchMark Timber Trust,
Inc. Release from such terms and conditions shall be made only in accordance
with the provisions of such Certificate, copies of which are on file in the
offices of CatchMark Timber Trust, Inc.” Stock certificates for the Shares,
without the first above legend, shall be delivered to Grantee or Grantee’s
designee upon request of Grantee after the expiration of the Restricted Period,
but delivery may be postponed for such period as may be required for the Company
with reasonable diligence to comply, if deemed advisable by the Company, with
registration requirements under the 1933 Act, listing requirements under the
rules of any Exchange, and requirements under any other law or regulation
applicable to the issuance or transfer of the Shares.
4. Voting Rights. Grantee, as beneficial owner of the Shares, shall have full
voting rights with respect to the Shares during and after the Restricted Period.
5. Dividend Rights. Grantee shall accrue cash and non-cash dividends, if any,
paid with respect to the Restricted Shares, but the payment of such dividends
shall be deferred and held (without interest) by the Company for the account of
Grantee until the expiration of the Restricted Period. During the Restricted
Period, such dividends shall be subject to the same vesting restrictions imposed
under Section 1 as the Restricted Shares to which they relate. Accrued dividends
deferred and held pursuant to the foregoing provision shall be paid by the
Company to the Grantee promptly upon the expiration of the Restricted Period
(and in any event within thirty (30) days of the date of such expiration).
6. Payment of Taxes. Upon issuance of the Shares hereunder, Grantee may make an
election to be taxed upon such award under Section 83(b) of the Code (an “83(b)
Election”). To effect such 83(b) Election, Grantee may file an appropriate
election with Internal Revenue Service within 30 days after award of the Shares
and otherwise in accordance with applicable Treasury Regulations. The Company or
an employing Affiliate has the authority and the right to deduct or withhold, or
require Grantee to remit to the Company, an amount sufficient to satisfy
federal, state, and local taxes (including Grantee’s FICA obligation) required
by law to be withheld with respect to any taxable event arising as a result of
the grant or vesting of the Shares. If Grantee does not make an 83(b) election,
and to the extent not prohibited by applicable laws or regulations, the
withholding requirement may be satisfied, in whole or in part, by withholding
from the award Shares having a Fair Market Value on the date of withholding
equal to the amount required to be withheld for tax purposes, all in accordance
with such procedures as the Secretary establishes. If Grantee makes an 83(b)
election, and to the extent not prohibited by applicable laws or regulations,
the withholding requirement may be satisfied, in whole or in part, by deducting
any such taxes from any payment of any kind otherwise due to Grantee. The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company, and, where applicable, its Affiliates
will, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to Grantee.
7. No Right of Continued Service. Nothing in this Certificate shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
Grantee’s service at any time, nor confer upon Grantee any right to continue in
the employ of the Company or any Affiliate.
8. Severability. If any one or more of the provisions contained in this
Certificate are invalid, illegal or unenforceable, the other provisions of this
Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.
9. Clawback. The Shares shall be subject to any compensation recoupment policy
of the Company that is applicable by its terms to Grantee and to awards of this
type.
10. Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.




--------------------------------------------------------------------------------

Exhibit 10.11


11. Successors. This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.
12. Notice. Notices and communications under this Certificate must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to CatchMark Timber Trust, Inc., 5 Concourse Parkway, Suite 2650,
Atlanta, GA 30328: Attn: Secretary, or any other address designated by the
Company in a written notice to Grantee. Notices to Grantee will be directed to
the address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.






